             Case 1:19-cv-00219-LY Document 77 Filed 07/15/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 TONY K. MCDONALD, JOSHUA B.
 HAMMER, and MARK S. PULLIAM,
                 Plaintiffs,                          Civil Action No. 1:19-cv-00219-LY
        v.
 JOE K. LONGLEY, et al.,
                 Defendants.


   STIPULATION AND PROPOSED ORDER REGARDING DEFENDANTS TO THE
                             ACTION

       WHEREAS, all Defendants in this action are sued only in their official capacities;

       WHEREAS, on June 13, 2019, the terms of office of certain named Defendants, who were

2018-2019 members of the State Bar of Texas Board of Directors, expired;

       WHEREAS, on June 13, 2019, certain individuals who are not named as Defendants to this

action began their terms of office as 2019-2020 members of the State Bar of Texas Board of

Directors;

       WHEREAS, on June 13, 2019, Defendant Joe K. Longley ceased serving as the President

of the State Bar of Texas, and was replaced by Randall O. Sorrels, the 2019-2020 President of the

State Bar of Texas;

       WHEREAS, all Defendants named in Plaintiffs’ original complaint, which was filed on

March 6, 2019, were members of the State Bar of Texas Board of Directors sued in their official

capacities (“Bar Board Defendants”);

       WHEREAS, the Bar Board Defendants on May 13, 2019, filed a motion to dismiss

Plaintiffs’ original complaint in part based on an alleged lack of subject-matter jurisdiction;
           Case 1:19-cv-00219-LY Document 77 Filed 07/15/19 Page 2 of 6



        WHEREAS, Plaintiffs on May 31, 2019, filed an opposition to the Bar Board Defendants’

motion to dismiss in which Plaintiffs argued that this Court could grant full relief through the

Defendants named in Plaintiffs’ original complaint;

        WHEREAS, in response to the Bar Board Defendants’ motion to dismiss, Plaintiffs on

May 31, 2019, also filed a First Amended Complaint that named additional Defendants;

        WHEREAS, on June 4, 2019, this Court dismissed the Bar Board Defendants’ motion to

dismiss without prejudice in light of the filing of Plaintiffs’ amended complaint;

        WHEREAS, after reviewing Plaintiffs’ opposition to their motion to dismiss, the Bar Board

Defendants agree with Plaintiffs that adding defendants is unnecessary to ensure this Court’s

jurisdiction over Plaintiffs’ claims in this action and to ensure that the Court can provide full relief

on all claims raised in the complaint if Plaintiffs prevail;

        WHEREAS, the Bar Board Defendants and Plaintiffs agree that the addition of the new

Defendants named in Plaintiffs’ amended complaint would unnecessarily complicate this litigation

and likely delay its resolution;

        IT IS HEREBY STIPULATED AND AGREED, by Plaintiffs and the Bar Board

Defendants, subject to the approval of the Court, that there is a change in parties to this action as

follows:

    1. All claims against the following Defendants named in Plaintiffs’ First Amended Complaint

        shall be dismissed without prejudice: Seana Willing, in her official capacity as Chief

        Disciplinary Counsel of the State Bar of Texas; and Pablo Javier Almaguer, Noelle M.

        Reed, John Neal, Bruce Ashworth, Gena Bunn, Magali Suarez Candler, Teresa Acosta,

        Dave Obergfell, William Skrobarczyk, Vance Goss, Javier S. Vera, and Sheri Roach

        Brosier, in their official capacities as Members of the Commission for Lawyer Discipline
      Case 1:19-cv-00219-LY Document 77 Filed 07/15/19 Page 3 of 6



   of the State Bar of Texas. The Bar Board Defendants agree with Plaintiffs that the addition

   of these Defendants is unnecessary to ensure this Court’s jurisdiction over Plaintiffs’

   claims in this action.

2. The following Defendants, who were 2018-2019 members of the State Bar of Texas Board

   of Directors, and whose terms of office expired on June 13, 2019, are no longer Defendants

   to this action: G. Thomas Vick, Jr.; Jeff Chandler; Christy Amuny; Estrella Escobar; Sarah

   Clower Keathley; Angelica Hernandez; Rudolph K. Metayer; Christopher Oddo; Curtis

   Pritchard; Baili B. Rhodes; Lisa S. Richardson; Fidel Rodriguez, Jr.; Gregory W. Sampson;

   and Bradley C. Weber.

3. Pursuant to Federal Rule of Civil Procedure 25, the following individuals, who are 2019-

   2020 members of the State Bar of Texas Board of Directors, and whose terms of office

   began on June 13, 2019, are substituted as Defendants sued only in their official capacities

   in this action: Larry P. McDougal; Britney E. Harrison; Andrés E. Almanzán; Kate Bihm;

   Rebekah Steely Brooker; Luis M. Cardenas; Christina Davis; Michael K. Hurst; Yolanda

   Cortes Mares; Adam T. Schramek; David K. Sergi; Jason Smith; Diane St. Yves; Santos

   Vargas; and G. Michael Vasquez. These Defendants are represented by the counsel for the

   Bar Board Defendants listed below, and they join in and adopt all filings in this matter by

   the Bar Board Defendants’ counsel, including Defendants’ Opposition to Plaintiffs’

   Motion for Partial Summary Judgment on Liability (ECF No. 33), Defendants’ Cross-

   Motion for Summary Judgment (ECF No. 35), and Defendants’ Reply in Support of Cross-

   Motion for Summary Judgment (ECF No. 75).

4. Defendant Joe K. Longley is replaced as the lead Defendant in this action by Defendant

   Randall O. Sorrels, the 2019-2020 President of the State Bar of Texas. As the Immediate
          Case 1:19-cv-00219-LY Document 77 Filed 07/15/19 Page 4 of 6



       Past President of the State Bar of Texas, Defendant Joe K. Longley succeeds Defendant G.

       Thomas Vick, Jr. Larry P. McDougal succeeds Defendant Randall O. Sorrels as the

       President-Elect of the State Bar of Texas.

The Clerk’s Office shall update the docket in this case to reflect these changes.

It is so ORDERED.

SIGNED this _______ day of _________________, 2019.

                                              ________________________
                                              Lee Yeakel
                                              United States District Judge


STIPULATED TO AND APPROVED BY:

Dated: July 15, 2019

 /s/ Jeffrey M. Harris (by permission)    /s/ Thomas S. Leatherbury
 Jeffrey M. Harris                        Thomas S. Leatherbury
 Counsel for Plaintiffs Tony K. McDonald, Counsel for Bar Board Defendants
 Joshua B. Hammer, and Mark S. Pulliam
        Case 1:19-cv-00219-LY Document 77 Filed 07/15/19 Page 5 of 6



William S. Consovoy                     Thomas S. Leatherbury
Jeffrey M. Harris                       State Bar No. 12095275
Cameron T. Norris                       VINSON & ELKINS LLP
CONSOVOY MCCARTHY PLLC                  2001 Ross Avenue
3033 Wilson Boulevard, Suite 700        Suite 3700
Arlington, VA 22201                     Dallas, TX 75201
(703) 243-9423                          Tel: (214) 220-7792
cam@consovoymccarthy.com                Fax: (214) 999-7792
                                        tleatherbury@velaw.com
Counsel for Plaintiffs Tony K. McDonald,
Joshua B. Hammer, and Mark S. Pulliam    Patrick W. Mizell
                                         State Bar No. 14233980
                                         Deborah C. Milner
                                         State Bar No. 24065761
                                         VINSON & ELKINS LLP
                                         1001 Fannin Street
                                         Suite 2500
                                         Houston, TX 77002
                                         Tel: (713) 758-2932
                                         Fax: (713) 615-5912
                                         pmizell@velaw.com
                                         cmilner@velaw.com

                                        Joshua S. Johnson (admitted pro hac vice)
                                        State Bar No. 24070002
                                        Morgan A. Kelley (admitted pro hac vice)
                                        State Bar No. 1617261
                                        VINSON & ELKINS LLP
                                        2200 Pennsylvania Avenue NW
                                        Suite 500 West
                                        Washington, DC 20037
                                        Tel: (202) 639-6623
                                        Fax: (202) 879-8934
                                        joshjohnson@velaw.com
                                        mkelley@velaw.com

                                        Counsel for Bar Board Defendants
          Case 1:19-cv-00219-LY Document 77 Filed 07/15/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I certify that on July 15, 2019, I electronically filed the foregoing stipulation and proposed

order with the Clerk of the Court for the U.S. District Court for the Western District of Texas by

using the Court’s CM/ECF system, which will send notification of such filing to the following:

 William S. Consovoy                               Jason M. Panzer
 Jeffrey M. Harris                                 Lauren B. Ross
 Cameron T. Norris                                 Herring & Panzer, LLP
 Consovoy McCarthy Park PLLC                       1411 West Avenue, Suite 100
 3033 Wilson Blvd., Suite 700                      Austin, TX 78701
 Arlington, VA 22201                               Tel: (512) 320-0665
 Tel: (703) 243-9423                               Fax: (512) 519-7580
 Fax: (703) 243-9423                               jason@herringpanzer.com
 will@consovoymccarthy.com                         Counsel for Amicus Curiae Texas Legal
 Counsel for Plaintiffs Tony K. McDonald,          Ethics Counsel
 Joshua B. Hammer, and Mark S. Pulliam
                                                   Charles “Chad” Baruch
 Cynthia A. Morales                                Randy Johnston
 Office of the Attorney General                    Johnston Tobey Baruch, P.C.
 P.O. Box 12548, Mail Code 009                     P.O. Box 215
 Austin, TX 78711                                  Addison, TX 75001
 Tel: (512) 936-1414                               Tel: (214) 741-6260
 cynthia.morales@oag.texas.gov                     Fax: (214) 741-6248
 Counsel for Amicus Curiae Texas Attorney          chad@jtlaw.com
 General Ken Paxton                                Counsel for Amici Curiae Former Presidents
                                                   of the State Bar of Texas et al.
 Matthew R. Miller
 Goldwater Institute                               Macey Reasoner Stokes
 500 E. Coronado Rd.                               J. Mark Little
 Phoenix, AZ 85004-1543                            910 Louisiana Street
 Tel: (602) 462-500                                Houston, TX 77002
 litigation@goldwaterinstitute.org                 Tel: (713) 229-1369
 Counsel for Amicus Curiae Goldwater               Fax: (713) 229-7869
 Institute                                         macey.stokes@bakerbotts.com
                                                   Counsel for Amicus Curiae Texas Access to
                                                   Justice Commission


Dated: July 15, 2019                                /s/ Thomas S. Leatherbury
                                                    Thomas S. Leatherbury
                                                    Counsel for Bar Board Defendants
